Per Curiam,
The only error assigned is that the court below refused to enter judgment for the plaintiff for want of a sufficient affidavit of defence.
It is only in a very clear ease that we will reverse the court below for such refusal, as the effect of it is to send the parties to a jury to determine their rights. The advantage of bringing this class of cases here is more than counterbalanced by the additional expense and delay which it involves.
While the defendant’s affidavit is not as full and particular as it might have been, we think it sufficient to prevent judgment. The plaintiff’s claim is for services as an attorney at *440law. The defendant expressly denies each item of charge set forth in his affidavit of claim. She says that she never employed the plaintiff, and therefore owes him nothing. A jury will have to settle these questions of fact.
Affirmed.